Exhibit 10.4

 

STOCK GRANT AGREEMENT

 

This Agreement is made as of this                            day of
                        , 20     by and between Courier Corporation, a
Massachusetts corporation (“Courier”) and                                 
(“Employee”).

 

WITNESSETH THAT :

 

WHEREAS, Employee is a key employee of Courier or a subsidiary thereof; and

 

WHEREAS, Courier has instituted a program entitled “Courier Corporation 2011
Stock Option and Incentive Plan” (the “Plan”), pursuant to which from time to
time awards of Courier Common Stock are made to certain key employees of Courier
or its subsidiaries so that they may have a direct proprietary interest in
Courier’s success and as an incentive to encourage greater efforts to be
rendered Courier and its subsidiaries by their key employees;

 

NOW, THEREFORE, in consideration of the premises and the promises herein
contained, it is agreed:

 

1.                                       Stock Award.  In consideration of
future services to be rendered to Courier or a subsidiary thereof by Employee,
Courier hereby awards to Employee pursuant to the Plan                shares of
its Common Stock, $1.00 par value (the “Awarded Shares”).  The Awarded Shares
shall be issued and held by the Company’s transfer agent in book entry form
until the Awarded Shares have become nonforfeitable in accordance with Section 2
of this Agreement.

 

2.                                       Vesting.  The Awarded Shares shall vest
as follows:

 

 

 

Incremental

 

Cumulative

 

Date

 

Amount

 

Amount

 

On or after

 

 

%

 

%

On or after

 

 

%

 

%

On or after

 

 

%

 

%

On or after

 

 

%

 

%

 

In the event that Employee’s employment with Courier or its subsidiary
terminates before the Awarded Shares vest in accordance with the above
schedule,  Employee shall forfeit the Awarded Shares to Courier and shall
receive no compensation therefore; provided, however, that the Awarded Shares
shall become nonforfeitable upon the occurrence of either of the following
events before the vesting dates listed above and during Employee’s employment by
Courier or its subsidiary: (a) Employee’s retirement with the consent of his
employer at any time after he has

 

--------------------------------------------------------------------------------


 

attained the age of fifty-five (55), or (b) action by the Compensation and
Management Development Committee of the Courier Board of Directors (the
“Committee”) to accelerate vesting of the Awarded Shares, on account of a “Sale
Event” of Courier as defined in the Plan, or under such other circumstances as
the Committee, in its sole discretion, may consider appropriate.  To facilitate
the implementation of this Section 2, Employee agrees to execute and deliver to
Courier herewith a blank stock power with respect to the Awarded Shares.

 

3.                                       Restrictions on Transfer.  Employee
shall not transfer, pledge, or otherwise dispose of any of the Awarded Shares or
any interest therein while the Awarded Shares remain subject to forfeiture under
the terms of Section 2 of this Agreement, and any attempted transfer, pledge or
other disposition during that period shall be void and without effect.  Employee
agrees that after the Awarded Shares have become nonforfeitable, he will give
written advance notice to Courier of his intention to effect any transfer,
pledge or disposition of any of the Awarded Shares or any interest therein,
describing the method and terms of the proposed transfer, pledge or disposition.
 Upon receipt by Courier of such notice, if in the opinion of counsel to Courier
the proposed transfer, pledge or disposition may be effected, Employee shall
thereupon be entitled to transfer, pledge or dispose of the same in accordance
with the terms of such notice.  Employee will indemnify Courier for any
liability (including all reasonable costs, expenses and attorney’s fees incident
thereto) which it may sustain by reason of any violation of the Securities Act
of 1933, as amended or any other applicable securities statute occasioned by any
act on Employee’s part with respect to the Awarded Shares.

 

4.                                       Stop Transfer Legends.  Employee
authorizes Courier to place a stop transfer order with its stock transfer agent
covering the Awarded Shares and agrees that the Awarded Shares shall be legended
in substantially the following form:

 

“The shares are subject to restrictions contained in a Stock Grant Agreement
dated                        , 20    , a copy of which is available at the
principal office of the issuer.”

 

5.                                       Withholding Taxes.  Employee hereby
agrees, as a condition to this grant of Awarded Shares, to provide to the
Company an amount sufficient to satisfy its minimum obligation to withhold
certain federal, state and local taxes arising by reason of the vesting of such
Awarded Shares (the “Withholding Amount”), by (a) authorizing the Company to
withhold the Withholding Amount from her/his cash compensation, (b) remitting
the Withholding Amount to the Company in cash, or (c) paying the Withholding
Amount in whole or in part in the form of shares of Common Stock by authorizing
the Company to withhold from the shares to be released from restrictions in
accordance with Section 15(b) of the Plan; provided that to the extent that the
Withholding Amount is not provided by one or a combination of such methods, the
Company may at its election withhold from the Awarded Shares to be released from
restrictions that

 

2

--------------------------------------------------------------------------------


 

number of shares of Common Stock having a fair market value, on the date of
exercise, sufficient to eliminate any deficiency in the Withholding Amount.

 

6                                          Employment Rights.  Nothing herein
contained shall be construed as altering the present employment relationship
between Employee and Courier and its subsidiaries or imposing any obligation
upon Courier or its subsidiaries to continue the employment of Employee or upon
Employee to continue in such employment.

 

7.                                       Miscellaneous.  As to matters of law,
this Agreement is to be governed and construed in accordance with the laws of
the Commonwealth of Massachusetts.  As to all matters of interpretation of the
Plan and the rights of the parties hereto under the Plan, the determination of
the Courier Board of Directors or the Committee shall be final, binding and
conclusive.  This Agreement shall be binding upon and inure to the benefit of
each of the parties hereto and the successors and assigns of Courier and the
heirs, executors and administrators of Employee.

 

IN WITNESS THEREOF, Courier has caused this Agreement to be executed by its duly
authorized officer and the Employee has hereunto set his hand.

 

(Corporate Seal)

 

COURIER CORPORATION

 

 

 

Attest:

 

 

 

 

 

 

 

By

 

Assistant Clerk

 

 

Chairman, President and CEO

 

 

 

 

 

 

 

 

Employee:

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------